Citation Nr: 0600408	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for clear cell 
carcinoma of the right kidney, to include as secondary to 
herbicide exposure. 

2.  Entitlement to service connection for status post left 
adrenalectomy, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for status post 
splenectomy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 with a period of service in the Republic of 
Vietnam from March 1967 to March 1968.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for clear cell 
carcinoma of the right kidney, status post splenectomy, and 
status post adrenalectomy, all to include as secondary to 
herbicide exposure; all reasonable development necessary for 
the disposition of the appeal of these claims has been 
completed.

2.  Service medical records do not show any findings 
attributed to renal cell carcinoma, metastatic to the left 
adrenal gland during service; post service, diagnosis of 
right hypernephroma with metastasis to the left adrenal gland 
was made in January 2003, approximately 35 years after 
service, and the preponderance of the evidence is against a 
nexus between current diagnoses of clear cell carcinoma of 
the right kidney, status post splenectomy, and status post 
adrenalectomy, and any incident of exposure to herbicides or 
any finding recorded during service.


CONCLUSIONS OF LAW

1.  Service connection for clear cell carcinoma of the right 
kidney, to include as secondary to exposure to an herbicide 
agent, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).

2.  Service connection for status post splenectomy, to 
include as secondary to exposure to an herbicide agent, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).

3.  Service connection for status post adrenalectomy, to 
include as secondary to exposure to an herbicide agent, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in March 2003, two months before 
the initial rating decision.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The VCAA notice complies with the 
four requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests that the veteran provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Although the RO did not use similar language to fulfill the 
fourth element, the VCAA notice requests that the claimant 
tell VA about any additional information or evidence that he 
wants VA to try to obtain.  The notice advises the claimant 
that he must give VA enough information to enable VA to 
gather identified evidence no matter what the source.  
Finally, the notice advises the claimant that it is his 
responsibility to support his claim with appropriate 
evidence.  These advisements are sufficiently broad to 
fulfill the fourth element.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, in a 
recent opinion, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the two rating 
decisions in May 2003, the March 2004 Statement of the Case 
(SOC), and the September 2005 Supplemental SOC adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims.  He was advised that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate the claims 
addressed in this decision and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio V. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records.  VA afforded the 
veteran a VA medical examination, which addressed the nature 
and etiology of the veteran's right renal cell carcinoma, 
metastatic to the left adrenal gland.  The Board notes the 
veteran's objection to the scope of the VA 
examination/opinion.  However, the examiner did make some 
clinical findings and he explained why further examination 
was not indicated, e.g., the veteran has no current 
genitourinary or gastrointestinal complaints.  Evidently, the 
VA examiner conceded the diagnosis of clear cell carcinoma of 
the right kidney, status post left adrenalectomy, and status 
post splenectomy, as these were established by treatment 
records in the claims file.  The examiner answered squarely 
the questions posed to him.  The evaluation and opinion are 
adequate for rating purposes and there is sufficient medical 
evidence of record to make a decision on the claims on 
appeal.  There is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. §5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.   Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-07 (June 24, 2002).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, service personnel records, his contentions, as 
presented in Notice of Disagreement and other written 
statements, various private medical records, and a VA 
examination report.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claims.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant).

A review of the record indicates that service connection is 
not warranted for clear cell carcinoma of the right kidney, 
status post splenectomy, and status post adrenalectomy on any 
basis, to include as secondary to herbicide exposure.
 
As a result of the veteran's service in Vietnam, he is 
presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 C.F.R. 3.307(a)(6)(iii).  The record does 
not disclose any evidence to rebut the presumption of 
exposure.  

The veteran contends that he developed right renal clear cell 
carcinoma, metastatic to the left adrenal gland, as a result 
of heavy exposure to the herbicide Agent Orange during his 
service in Vietnam.  As causative factors of a disease amount 
to a medical question, only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Since renal clear cell carcinoma is not listed amongst the 
diseases that entitle a claimant who was exposed to an 
herbicide agent to presumptive service connection, 
independent medical evidence is needed.  38 C.F.R. § 
3.309(e); see Diseases Not Associated with Exposure to 
Certain Herbicide Agents, supra; see also Combee, 34 F.3d 
1039.  A review of the record indicates that there is no 
favorable medical opinion, which links the veteran's 
development of renal clear cell carcinoma, metastatic to the 
left adrenal gland, with his presumed exposure to herbicides, 
including Agent Orange.  The only opinion of record is from 
the VA examining physician; and he opined that it is less 
likely than not that the veteran's renal cell carcinoma of 
clear cell type, metastatic to the left adrenal gland, is 
service connected on the basis of exposure to the herbicide 
Agent Orange.  

The VA clinician also noted that the veteran did not have any 
independent evidence that demonstrated a causal connection.  
It is clear that the veteran's physicians were aware of his 
exposure to herbicides.  Reference is made in the treatment 
records of his primary doctor, M.J.C., M.D., which reflect 
that the veteran's wife wanted him to be aware of the 
veteran's exposure to Agent Orange.  A reference to herbicide 
exposure is also noted in the veteran's discharge summary 
from St. John's Mercy Medical Center, where he underwent his 
splenectomy and left adrenalectomy with radical nephrectomy.  
And another reference is made by B.M.N., M.D., an oncologist, 
in a letter to the veteran's primary physician.  Yet, despite 
having been informed of a history of exposure, none of the 
veteran's physicians opined that there is any link between an 
herbicide agent and the development of renal cell carcinoma.  
The VA examiner questioned the veteran regarding the opinions 
of his physicians on the matter and the veteran conceded that 
none of his physicians had ever expressed an opinion that his 
herbicide exposure and renal cell carcinoma are linked.  
Because there is no favorable medical evidence that links the 
clear cell carcinoma of the right kidney, metastatic to the 
left adrenal gland, to herbicide exposure, the evidence 
preponderates against the claim for service connection.  
Since the status post left adrenalectomy and status post 
splenectomy arose from the treatment of clear cell carcinoma 
of the right kidney, metastatic to the left adrenal gland, 
service connection is not warranted as secondary to herbicide 
exposure.

Service connection for clear cell carcinoma of the right 
kidney, status post left adrenalectomy, and status post 
splenectomy is also not warranted on a direct basis.  A 
review of service medical records, including a separation 
physical examination in August 1968 and affirmation of the 
results in September, do not reveal any findings attributed 
to clear cell carcinoma of the right kidney, metastatic to 
the left adrenal gland.  The veteran's separation physical 
examination in this regard was normal.  The first abnormal 
findings of hypercalcemia, a 10-centimeter (cm.) right renal 
mass, and a 4-cm. left adrenal mass, were observed in 2003, 
approximately 35 years after the veteran left the service.  
The record is negative for any continuity of symptomatology 
that indicates the veteran developed clear cell carcinoma of 
the right kidney, metastatic to the left adrenal gland, in 
service.  

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for clear cell 
carcinoma of the right kidney, status post left 
adrenalectomy, and status post splenectomy because the 
preponderance of the evidence is against these claims.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, service connection for clear cell carcinoma of 
the right kidney, left adrenalectomy, and status post 
splenectomy is not warranted.

ORDER

Service connection for clear cell carcinoma of the right 
kidney, to include as secondary to herbicide exposure, is 
denied.

Service connection for status post left adrenalectomy, to 
include as secondary to herbicide exposure, is denied.

Service connection for status post splenectomy, to include as 
secondary to herbicide exposure, is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


